DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1, 17, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 9-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez (US 2018/0246049, of record) in view of Dumitru (US 2017/0261453), Rafaeli (US 2020/0166777, of record), and Kennedy (US 2018/0088352).
Regarding claim 1, Gutierrez disclose a contact lens (see Fig 2A) comprising: a lens, configured to be worn in a human eye (see Fig 2A; Para [0042-44]; ophthalmic device may be on-eye worn device providing vision correcting power); a deformation unit (see Fig 3; accommodation actuator 330), mounted to the lens and configured to receive a deformation voltage and deform according to the deformation voltage to make the lens deform (see Fig 2A; Para [0045]; insert 212 may include a dynamic optic that deforms based on applied voltage) a detecting unit (see Fig 3; 325 controller), mounted to the lens and configured to detect a water content of the lens (see Fig 2A; Para [0050-52, 0061]; controller control logic controls hydration monitoring), and control the deformation voltage which is received by the deformation unit based on the detected water content (see Fig 2A; Para [0052]; hydration signal can be used as input to modulate or improve function or accuracy of optics (e.g. changing index of refraction)).
Gutierrez does not disclose wherein lens is deformed to be at least partially spaced away from the human eye and wherein the detecting unit comprises a thin film transistor, and the thin film transistor comprises an active layer having an electrical conductivity that changes with the water content, the deformation unit comprises: a first electrode, a deformable layer and a second electrode, the deformable layer is formed between the first electrode and the second electrode, and the deformation units is more than one and the deformation units is uniformly distributed in a non-optical area. Gutierrez and Dumitru are related because both teach methods for detecting water content /hydration. 
Dumitru discloses a method for detecting water content (see Fig 4) wherein the detecting unit comprises a thin film transistor (see Fig. 4; Para [0032]; thin film transistors formed on substrate 312), and the thin film transistor comprises an active layer that may comprise a material whose conductive changes with water (see Fig 4; Para [0021, 0032]; layer of top surface 20a changes current flows with regards to humidity). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gutierrez with wherein the detecting unit comprises a thin film transistor, and the thin film transistor comprises an active layer that may comprise a material whose conductive changes with water of Dumitru for the purpose of reliably measuring the water content of the lens so as to improve control of lens deformation.
Gutierrez in view of Dumitru does not disclose wherein the lens is deformed to be at least partially spaced away from the human eye and wherein the deformation unit comprises: a first electrode, a deformable layer and a second electrode, the deformable layer is formed between the first electrode and the second electrode, and the deformation units is more than one and the deformation units is uniformly distributed in a non-optical area. Gutierrez in view of Dumitru and Rafaeli are related because both teach contact lenses. 
Rafaeli discloses a contact lens (see Fig 1A) wherein the lens is deformed to be at least partially spaced away from the human eye (see Figs 2C-2D; Para [0274-0275]; lens deforms in a way wherein the lens is at least partially spaced from the eye)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gutierrez in view of Dumitru with wherein the lens is deformed to be at least partially spaced away from the human eye of Rafaeli for the purpose of improving patient comfort by allowing rehydration of the eye while wearing contact lens.
Gutierrez in view of Dumitru and Rafaeli does not disclose wherein the deformation unit comprises: a first electrode, a deformable layer and a second electrode, the deformable layer is formed between the first electrode and the second electrode, and the deformation units is more than one and the deformation units is uniformly distributed in a non-optical area. Gutierrez in view of Dumitru and Rafaeli and Kennedy are related because both disclose contact lenses.
Kennedy discloses a contact lens (see Fig 1C) wherein the deformation unit comprises: a first electrode, a deformable layer and a second electrode, the deformable layer is formed between the first electrode and the second electrode, and the deformation units is more than one and the deformation unit is uniformly distributed in a non-optical area (see Fig 1E; Para [0096, 0107-0113]; multiple liquid crystal layers are disposed between a first and second electrode and are uniformly distributed within the lens structure including a non-optical area, area of liquid crystal lay may be same as area of first and second rigid polymer layer).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gutierrez in view of Dumitru and Rafaeli with wherein the deformation unit comprises: a first electrode, a deformable layer and a second electrode, the deformable layer is formed between the first electrode and the second electrode, and the deformation units is more than one and the deformation units is uniformly distributed in a non-optical area of Kennedy for the purpose of improving patient comfort by allowing for a improved deformation of lens so as to improve patient vision.
Regarding claim 2, Gutierrez in view of Dumitru, Rafaeli, and Kennedy discloses the contact lens according to claim 1 (Gutierrez: see Fig 2A), wherein a deformation of the lens is an increase of a curvature of the lens (Gutierrez: see Fig 2A; Para [0045]; index of refraction is manipulated by use of liquid crystal lenses thus curvature is in turn manipulated as well). 
Regarding claim 5, Gutierrez in view of Dumitru, Rafaeli, and Kennedy discloses the contact lens according to claim 1 (Dumitru: see Fig 4), wherein in response to that the water content is not greater than a water content threshold, the active layer is in a first conductive state (Gutierrez: see Fig 1A; Para [0037]; device may have a water content threshold where system activates a response when is said state; Dumitru discloses transistor with active layer being in two states, Para [0091-0092]); in response to that the water content is greater than the water content threshold (Gutierrez: see Fig 1A; Para [0037]; device may have a water content threshold where system is in an inactive state; Dumitru discloses transistor with active layer being in two states), the active layer is in a second conductive state; and an electrical conductivity of the active layer in the first conductive state is greater than an electrical conductivity of the active layer in the second conductive state (Gutierrez: see Fig 1A; Para [(0019, 0037]; conductivity increases with decreased hydration, at the lower hydration state active layer would have greater conductivity).
Regarding claim 6, Gutierrez in view of Dumitru, Rafaeli, and Kennedy discloses the contact lens according to claim 1 (Dumitru: see Fig 4), wherein the active layer is formed of pentacene, lithium chloride, Fe304, ZnO, Al203 or TiO2 (Dumitru: see Fig 4; Para [0032]; think film transistor may be formed of ZnO). 
Regarding claim 9, Gutierrez in view of Dumitru, Rafaeli, and Kennedy discloses the contact lens according to claim 1 (Gutierrez: see Fig 2C), further comprising: a power supply (Gutierrez: see Fig 3; power supply, 320), configured to supply power to the deformation unit via the detecting unit (Gutierrez: see Fig 3; Para [0061]; power supply 320 supplies power to accommodation unit via controller 325). 
Regarding claim 10, Gutierrez in view of Dumitru, Rafaeli, and Kennedy discloses the contact lens according to claim 9 (Gutierrez: see Fig 3), wherein the power supply is an organic solar battery (Gutierrez: see Fig 3; Para [0059]; power supply may include a solar cell “photovoltaic cell”). 
Regarding claim 13, Gutierrez in view of Dumitru, Rafaeli, and Kennedy discloses the contact lens according to claim 9 (Gutierrez: see Fig 2C), further comprising: a protective layer (Gutierrez: see Fig 2C; enclosure 202 surrounds components and is composed of silicone hydrogel), wherein a groove of the lens is on a side of the lens (Gutierrez: see Fig 2A; elements disponed in lens in grooves within enclosure 202); the detecting unit, the deformation unit and the power supply are formed in the groove (Gutierrez: see Fig 2A; Para [0043-44]; control electronics are formed inside the enclosure 202), and the protective layer covers the detecting unit, the power supply, and the deformation unit on the lens (Gutierrez: see Fig 2B; Para [0043-0044]; protective layer/ enclosure 202, covers the components on the lens).
Regarding claim 14, Gutierrez in view of Dumitru, Rafaeli, and Kennedy discloses contact lens according to claim 13 (Gutierrez: see Fig 2A-C), wherein a material of the protective layer is the same with a material of the lens (Gutierrez: see Fig 2C; Para [0043]; enclosure 202 is of the same material as the ophthalmic device 200 which is Silicon hydrogel). 
Regarding claim 15, Gutierrez in view of Dumitru, Rafaeli, and Kennedy discloses the contact lens according to claim 9 (Gutierrez: see Fig 2A), wherein the detection unit, the deformation unit, and the power supply are encapsulated within the lens (Gutierrez: see Figs 2A-C; Para [0043- 0044]; control electronics are all enclosed within the silicone hydrogel)
Regarding claim 16, Gutierrez in view of Dumitru, Rafaeli, and Kennedy discloses the contact lens according to claim 9 (Gutierrez: see Fig 3), further comprising: a communication transmission unit, wherein the detecting unit is connected to the communication transmission unit (Gutierrez: see Fig 3; Controller 325 is connected to the antenna 340), and is configured to enable an electrical connection of the communication transmission unit with the power supply in response to that the water content is not greater than a water content threshold (Gutierrez: see Fig 3; Para [0056; 0061]; controller 325 connects the power supply with the antenna according to control 380 and communication 370), and the communication transmission unit is connected to the power supply and is configured to transmit information to an external device (Gutierrez: see Fig 3; Para [0064]; antenna 340 is connected to the power supply 320 and configured to transmit information to a reader 307). 
Regarding claim 17, Gutierrez discloses a contact lens assembly comprising (see Fig 2A): a contact lens, comprising: a lens, configured to be worn in a human eye (see Fig 2A; Para [0042-44]; ophthalmic device may be on-eye worn device providing vision correcting power); and a deformation unit (see Fig 3; accommodation actuator 330), mounted to the lens and configured to receive a deformation voltage and deform according to the deformation voltage to make the lens deform (see Fig 2A; Para [0045]; insert 212 may include a dynamic optic that deforms based on applied voltage); and a detecting unit (see Fig 3; 325 controller), mounted to the lens and configured to detect a water content of the lens (see Fig 2A; Para [0050-52, 0061]; controller control logic controls hydration monitoring) and control the deformation voltage which is received by the deformation unit based on the detected water content (see Fig 2A; Para [0052]; hydration signal can be used as input to modulate or improve function or accuracy of optics (e.g. changing index of refraction)); and a terminal, configured to receive information about the water content from the contact lens (see Fig 3; Para [0061]; controller 325 acts as terminal receiving information from electrodes about water content and generates response based on said information) and generate alarm information when the water content is not greater than a water content threshold (see Fig 2A-C; Para [0052]; device alerts user when threshold has been reached).
Gutierrez does not disclose wherein lens is deformed to be at least partially spaced away from the human eye and wherein the detecting unit comprises a thin film transistor, and the thin film transistor comprises an active layer having an electrical conductivity that changes with the water content, the deformation unit comprises: a first electrode, a deformable layer and a second electrode, the deformable layer is formed between the first electrode and the second electrode, and the deformation units is more than one and the deformation units is uniformly distributed in a non-optical area. Gutierrez and Dumitru are related because both teach methods for detecting water content /hydration. 
Dumitru discloses a method for detecting water content (see Fig 4) wherein the detecting unit comprises a thin film transistor (see Fig. 4; Para [0032]; thin film transistors formed on substrate 312), and the thin film transistor comprises an active layer that may comprise a material whose conductive changes with water (see Fig 4; Para [0021, 0032]; layer of top surface 20a changes current flows with regards to humidity). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gutierrez with wherein the detecting unit comprises a thin film transistor, and the thin film transistor comprises an active layer that may comprise a material whose conductive changes with water of Dumitru for the purpose of reliably measuring the water content of the lens so as to improve control of lens deformation.
Gutierrez in view of Dumitru does not disclose wherein the lens is deformed to be at least partially spaced away from the human eye and wherein the deformation unit comprises: a first electrode, a deformable layer and a second electrode, the deformable layer is formed between the first electrode and the second electrode, and the deformation units is more than one and the deformation units is uniformly distributed in a non-optical area. Gutierrez in view of Dumitru and Rafaeli are related because both teach contact lenses. 
Rafaeli discloses a contact lens (see Fig 1A) wherein the lens is deformed to be at least partially spaced away from the human eye (see Figs 2C-2D; Para [0274-0275]; lens deforms in a way wherein the lens is at least partially spaced from the eye)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gutierrez in view of Dumitru with wherein the lens is deformed to be at least partially spaced away from the human eye of Rafaeli for the purpose of improving patient comfort by allowing rehydration of the eye while wearing contact lens. Gutierrez in view of Dumitru and Rafaeli does not disclose wherein the deformation unit comprises: a first electrode, a deformable layer and a second electrode, the deformable layer is formed between the first electrode and the second electrode, and the deformation units is more than one and the deformation units is uniformly distributed in a non-optical area. Gutierrez in view of Dumitru and Rafaeli and Kennedy are related because both disclose contact lenses.
Kennedy discloses a contact lens (see Fig 1C) wherein the deformation unit comprises: a first electrode, a deformable layer and a second electrode, the deformable layer is formed between the first electrode and the second electrode, and the deformation units is more than one and the deformation unit is uniformly distributed in a non-optical area (see Fig 1E; Para [0096, 0107-0113]; multiple liquid crystal layers are disposed between a first and second electrode and are uniformly distributed within the lens structure including a non-optical area, area of liquid crystal lay may be same as area of first and second rigid polymer layer).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gutierrez in view of Dumitru and Rafaeli with wherein the deformation unit comprises: a first electrode, a deformable layer and a second electrode, the deformable layer is formed between the first electrode and the second electrode, and the deformation units is more than one and the deformation units is uniformly distributed in a non-optical area of Kennedy for the purpose of improving patient comfort by allowing for a improved deformation of lens so as to improve patient vision.
Regarding claim 20, Gutierrez discloses a contact lens (see Figs 2A-C) comprising: a lens (see Fig 2A), configured to be worn in a human eye (see Fig 2A; Para [0012]); a deformation unit, mounted to the lens (see Fig 2A; 212 insert may include dynamic optics as well as control components) and configured to receive a deformation voltage and deform according to the deformation voltage to make the lens deform (see Fig 2A; Para [0045]; insert 212 may include a dynamic optic that deforms based on applied voltage); and a detecting unit (see Fig 3; 325 controller), mounted to the lens and a layer having an electrical conductivity that changes with a water content of the lens (Para [0019-0022]; conductivity of bulk lens material can be measured), and the detecting unit is configured to detect the water content of the lens and control the deformation voltage which is received by the deformation unit based on the detected water content (see Fig 2A; Para [0050-52, 0061]; controller control logic controls hydration monitoring as well as deformation based on different parameters such as water content).
Gutierrez does not disclose wherein a deformation unit comprises a first electrode, a deformable layer and a second electrode, wherein the deformable layer is formed between the first electrode and the second electrode and configured to make the lens deform to be at least partially spaced away from the human eye wherein the detecting unit comprises a thin film transistor, and the thin film transistor comprises an active layer having an electrical conductivity that changes with the water content, a deformation unit comprises: a first electrode, a deformable layer and a second electrode, the deformable layer is formed between the first electrode and the second electrode, and the deformation units is more than one and the deformation units is uniformly distributed in a non-optical area. Gutierrez and Dumitru are related because both teach methods for detecting water content /hydration. 
Dumitru discloses a method for detecting water content (see Fig 4) wherein the detecting unit comprises a thin film transistor (see Fig. 4; Para [0032]; thin film transistors formed on substrate 312), and the thin film transistor comprises an active layer that may comprise a material whose conductive changes with water (see Fig 4; Para [0021, 0032]; layer of top surface 20a changes current flows with regards to humidity). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gutierrez with wherein the detecting unit comprises a thin film transistor, and the thin film transistor comprises an active layer that may comprise a material whose conductive changes with water of Dumitru for the purpose of reliably measuring the water content of the lens so as to improve control of lens deformation.
Gutierrez in view of Dumitru does not disclose wherein a deformation unit comprises a first electrode, a deformable layer and a second electrode, wherein the deformable layer is formed between the first electrode and the second electrode and configured to make the lens deform to be at least partially spaced away from the human eye and wherein the detecting unit comprises a thin film transistor; a deformation unit comprises: a first electrode, a deformable layer and a second electrode, the deformable layer is formed between the first electrode and the second electrode, and the deformation units is more than one and the deformation units is uniformly distributed in a non-optical area. Gutierrez in view of Dumitru and Rafaeli are related because both teach contact lenses. 
Rafaeli discloses a contact lens (see Fig 1A) wherein deformation unit configured to make the lens deform to be at least partially spaced away from the human eye (see Figs 2C-2D; Para [0274-0275]; lens deforms in a way wherein the lens is at least partially spaced from the eye)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gutierrez in view of Dumitru with wherein deformation unit configured to make the lens deform to be at least partially spaced away from the human eye of Rafaeli for the purpose of improving patient comfort by allowing rehydration of the eye while wearing contact lens. Gutierrez in view of Dumitru and Rafaeli does not disclose wherein a deformation unit comprises a first electrode, a deformable layer and a second electrode, wherein the deformable layer is formed between the first electrode and the second electrode and wherein the detecting unit comprises a thin film transistor; a deformation unit comprises: a first electrode, a deformable layer and a second electrode, the deformable layer is formed between the first electrode and the second electrode, and the deformation units is more than one and the deformation units is uniformly distributed in a non-optical area. Gutierrez in view of Dumitru and Rafaeli and Kennedy are related because both disclose contact lenses.
Kennedy discloses a contact lens (see Fig 1C) wherein a deformation unit comprises a first electrode, a deformable layer and a second electrode, wherein the deformable layer is formed between the first electrode and the second electrode (see Fig 1E; Para [0096, 0107-0113]; multiple liquid crystal layers are disposed between a first and second electrode and are uniformly distributed within the lens structure including a non-optical area, area of liquid crystal lay may be same as area of first and second rigid polymer layer) and wherein the deformation unit comprises: a first electrode, a deformable layer and a second electrode, the deformable layer is formed between the first electrode and the second electrode, and the deformation units is more than one and the deformation unit is uniformly distributed in a non-optical area (see Fig 1E; Para [0096, 0107-0113]; multiple liquid crystal layers are disposed between a first and second electrode and are uniformly distributed within the lens structure including a non-optical area, area of liquid crystal lay may be same as area of first and second rigid polymer layer).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gutierrez in view of Dumitru and Rafaeli with wherein a deformation unit comprises a first electrode, a deformable layer and a second electrode, wherein the deformable layer is formed between the first electrode and the second electrode and wherein the detecting unit comprises a thin film transistor; a deformation unit comprises: a first electrode, a deformable layer and a second electrode, the deformable layer is formed between the first electrode and the second electrode, and the deformation units is more than one and the deformation units is uniformly distributed in a non-optical area of Kennedy for the purpose of improving patient comfort by allowing for a improved deformation of lens so as to improve patient vision.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez (US 2018/0246049, of record) in view of Dumitru (US 2017/0261453), Rafaeli (US 2020/0166777, of record), and Kennedy (US 2018/0088352) as applied to claim 1 above, and further in view of Van Heugten (US 2017/0293197, of record). 
Regarding claim 8, Gutierrez in view of Pugh and Rafaeli discloses the contact lens according to claim 1 (Gutierrez: see Fig 2C), the deformable layer is formed of an electrostrictive material (Gutierrez: see Fig 2A; Para [0044]; 212 may be formed of PMMA or silicone).
Gutierrez in view of Pugh and Rafaeli does not disclose wherein the first electrode and the second electrode are formed of a transparent flexible conductive polymer. Gutierrez in view of Pugh and Rafaeli and Van Heugten are related because both teach contact lenses. 
Van Heugten discloses a contact lens (see Fig 13) wherein the first electrode and the second electrode are formed of a transparent flexible conductive polymer (see Fig 14; Para [0081]; electrodes formed of conductive flexible polymer).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gutierrez in view of Pugh with wherein the first electrode and the second electrode are formed of a transparent flexible conductive polymer of Van Heugten for the purpose of improving the electrical properties of the lens so as to improve measurement of conductivity.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez (US 2018/0246049, of record) in view of Dumitru (US 2017/0261453), Rafaeli (US 2020/0166777, of record), and Kennedy (US 2018/0088352) as applied to claim 1 above, and further in view of Pugh (US 2014/0335661, of record). 
Regarding claim 11, Gutierrez in view of Dumitru, Rafaeli, and Kennedy discloses the contact lens according to claim 9. Gutierrez in view of Dumitru, Rafaeli, and Kennedy does not disclose wherein the power supply comprises a first power supply electrode and a second power supply electrode, the thin film transistor includes a control electrode, a first transistor electrode, and a second transistor electrode, the first transistor electrode of the thin film transistor is connected to the first power supply electrode of the power supply, the second transistor electrode of the thin film transistor is connected to the first electrode of the deformation unit, and the second electrode of the deformation unit is connected to the second power supply electrode of the power supply. Gutierrez in view of Dumitru, Rafaeli, and Kennedy and Pugh are related because both disclose contact lenses.
Pugh disclose a contact lens (see Figs 2 and 3) wherein the power supply comprises a first power supply electrode and a second power supply electrode (Pugh: see Fig 7; Para [0091-92]; power supply has a first and second connection or electrode), the thin film transistor includes a control electrode, a first transistor electrode, and a second transistor electrode (Pugh: see Fig 7; Para [0091-92]; transistor 730 has a first, second, and control electrodes/interconnects), the first transistor electrode of the thin film transistor is connected to the first power supply electrode of the power supply (Pugh: see Fig 7; Para [0091-92]; transistor 730 has a source electrode connected to the first power supply electrode), the second transistor electrode of the thin film transistor is connected to the first electrode of the deformation unit (Pugh: see Fig 7; Para [0091-92]; drain electrode of transistor 730 is connected to first interconnect of active optical device 770), and the second electrode of the deformation unit is connected to the second power supply electrode of the power supply (Pugh: see Fig 7; Para [0091-0092]; second electrode of 770 is connected to the second connection of the power supply 710).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gutierrez in view of Dumitru, Rafaeli, and Kennedy with wherein the power supply comprises a first power supply electrode and a second power supply electrode, the thin film transistor includes a control electrode, a first transistor electrode, and a second transistor electrode, the first transistor electrode of the thin film transistor is connected to the first power supply electrode of the power supply, the second transistor electrode of the thin film transistor is connected to the first electrode of the deformation unit, and the second electrode of the deformation unit is connected to the second power supply electrode of the power supply of Pugh for the purpose of reliability of the electronics of the electronic contact lens in order to provide reliable power to components of the device in order for proper functioning. 
Regarding claim 12, Gutierrez in view of Pugh and Rafaeli discloses the contact lens according to claim 11 (Pugh: see Fig 7), wherein the control electrode of the thin film transistor is connected to the first power supply electrode of the power supply (Pugh: see Fig 7; Para [0091-0092]; control electrode of the thin film transistor is connected to the first power supply electrode through controller 750). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872                  


/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872